Citation Nr: 1703335	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  99-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active duty for training from May 1978 to September 1978 and active military service from September 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from May 1999 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

As it relates to the claim of service connection for a psychiatric disorder, this issue  was previously remanded in October 2004, July 2009, October 2013, and August 2014 for additional development. 

The Veteran testified before a Veterans Law Judge during an April 2004 hearing.  The Veterans Law Judge subsequently left the Board; however, the Veteran has indicated that he does not want an additional hearing.

Unfortunately, as will be discussed below, this matter must once again be remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded this matter for further development, to include obtaining an opinion as to the etiology of any current psychiatric disorders which may have been present and their relationship, if any, to his period of service.  

The requested opinion was obtained in July 2016.  As part of the opinion, it was noted that a telephone consultation had been held with G. N., Ph.D., a VA physician, board certified in clinical neuropsychology, on July 6, 2016.  It was indicated that during that telephone consultation, Dr. N. reported that it was possible that seizures could exacerbate mental health symptoms.  The examiner noted that although Dr. N. questioned whether the syncopal-related events per the July 22, 1981 Compensation and Pension report were associated with actual seizure-related activity, the Veteran was service-connected for a seizure disorder.  The VA examiner opined that given this information and the fact that the Veteran's mental health issues likely were present before the military, it appeared as likely as not (a 50% probability) that his service-connected seizure disorder exacerbated his mental health conditions. 

The Board does note that of record is a June 2016 e-consult report of Dr. N., which while addressing the impact of a possible head injury on the Veteran's current psychiatric disorder, does not address the issue the impact the Veteran's service-connected seizures may have had on his psychiatric disorders.  

In September 2016, VA attempted to clarify the opinion rendered as it related to the Veteran's service-connected seizures and its impact on any psychiatric disorders.  It was noted that the examiner had provided an opinion that given this information and the fact that his mental health issues likely were present before the military, it appeared as likely as not (a 50% probability) that his service-connected seizure disorder exacerbated the Veteran's mental health conditions.  VA requested that the examiner provide a diagnosis for each of the mental health conditions that were permanently worsened beyond the natural progress of the disease, i.e., aggravated by the service connected seizure disorder.  The examiner was requested to provide a baseline for each mental disorder aggravated by the seizure disorder.  The examiner was further requested to discuss the Veteran's statement in the medical records that he has not had a seizure in years. 

In response, the VA examiner noted that a telephone consultation had been held with Dr. N. on July 6, 2016.  During that telephone consultation, Dr. N. reported that it was possible that seizures could exacerbate mental health symptoms.  The examiner observed that although Dr. N. questioned whether the syncopal-related events per the July 22, 1981 report were associated with actual seizure-related activity, the Veteran was service-connected for a seizure disorder.  The examiner indicated that given this information and the fact that the Veteran's mental health issues likely were present before the military, it appeared as likely as not (a 50% probability) that his service-connected seizure disorder exacerbated his mental health conditions.  The examiner noted that Dr. N. had indicated that it was possible that the Veteran's mental health symptoms that he exhibited prior to the military, which included trouble sleeping, depression/worry, loss of memory and nervousness, were exacerbated by the Veteran's seizure disorder.  However, the examiner stated that Dr. N. did not specify which diagnoses were exacerbated by the Veteran's seizures and it was not possible to do so without resorting to speculation.  The examiner further stated that there was insufficient available data to clearly determine the baseline level of the mental health symptoms the Veteran manifested prior to service. 

While the examiner provided the requested opinion, the Board notes that the examiner indicated that Dr. N. did not specify which diagnoses were exacerbated by the Veteran's seizures and it was not possible to do so without resorting to speculation.  Although the Board would not expect the VA examiner to know what diagnoses Dr. N. may have been referring to, the Board is of the opinion that the record should be returned to Dr. N. and that he should be requested to provide the desired opinions as to which psychiatric disorders, if any, have been impacted by the Veteran's service-connected seizure disorders, as this would provide the necessary opinion to properly address the Veteran's claim. 

As it relates to the seizure disorders and the impact they may have on any current psychiatric disorders, the Board noted that service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA has amended 38 C.F.R. § 3.310 to explicitly include the holding in Allen, except that under the new regulation VA will not concede aggravation unless there is a baseline for the claimed disability shown by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310). The Veteran's claim was received prior to this time.  

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179  (2004). 

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000) 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358   (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. 

The new version of the regulation imposes additional requirements to establish service connection on the basis of aggravation.  Hence it appears to have retroactive effects, and the Board will apply the old version of 38 C.F.R. § 3.310. 

As it relates to the claim for a TDIU, the Board notes that the above claim for service connection for a psychiatric disorder is inextricably intertwined with the claimed TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.




Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  If available, return the record to Dr. N., the VA physician board certified in clinical neuropsychology who provided the June 30, 2016 e-consult report,  to assist in determining the nature and etiology of any psychiatric disorder, which has been diagnosed at any point since August 24, 1998.  Dr. N is requested to offer the following opinions:

Is it as likely as not (50 percent probability or greater) that any psychiatric disorder found since August 24, 1998, is caused by the service-connected seizure disorder?

If not, is it at least as likely as not (50 percent probability or greater) that any psychiatric disorder which has been present since August 24, 1998, is aggravated (permanently worsened) by the service-connected seizure disorder?

If Dr. N. is not available refer the record to a VA neuropsychologist to provide the above requested opinions.  If such is the case, the examiner must address the Dr. N's findings/opinions when rendering his/her opinion.

Complete detailed rationale is requested for each opinion that is rendered.

3.  Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.

4.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal. If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

